Citation Nr: 1433322	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-08 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, Texas


THE ISSUE

Entitlement to an annual clothing allowance for the year 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1996 to November 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a September 2010 administrative decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Temple, Texas.  By that administrative decision, the VAMC denied the Veteran's claim of entitlement to an annual clothing allowance for the year 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he uses a knee brace for his service-connected knee disability that damages his clothing.  In September 2010 the VAMC notified the Veteran that since the record did not show he met the requirements of the law for the benefit, a clothing allowance may not be paid.  The Veteran's claim was denied based, in part, on a September 2010 medical finding by the Chief of the Prosthetic/Orthotic Lab that there is no exposed metal on the Veteran's knee brace issued by VA to wear or tear clothing.  

The Veteran reports that he was previously awarded a clothing allowance in 2008 due to wear and tear caused by the VA issued knee brace for his service-connected knee disability.  The Veteran asserts that his knee disability has not improved and he still requires continuous use of the VA issued knee brace for his service-connected disability.  

Although the June 2011 supplemental statement of the case (SSOC) indicates that the RO reviewed the 2008 award, the actual 2008 award determination and the medical evidence relied upon by the 2008 award has not been associated with the claims folder.  More importantly, it is unclear on what medical evidence the 2008 determination relied upon to award the clothing allowance.  The Veteran's receipt of a 2008 award for clothing would suggest that there is medical evidence contrary to the September 2010 Chief of the Prosthetic/Orthotic Lab's finding.  

Notably, under 38 C.F.R. § 3.810, since the Veteran has not been service connected for a disability that causes loss of use of a hand or foot, a certification is needed from the Under Secretary or a designee that a qualifying prosthetic appliance (knee brace) tends to wear or tear the Veteran's clothing is require for him to be found eligible for a clothing allowance.  38 C.F.R. § 3.810(a).  As such, the Board finds that a remand is needed to obtain a copy of the Veteran's 2008 determination awarding him a clothing allowance and the evidence relied upon by the 2008 award. 

Accordingly, the case is REMANDED for the following action:

1. With any needed assistance from the Veteran, obtain a copy of the 2008 application and determination associated with his award for clothing allowance in 2008, as well as copies of all medical records underlying the determination.  

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2. Then, readjudicate the claim for annual clothing allowance.  If the benefit sought on appeal is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



